Citation Nr: 0001417	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-32 170 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to June 
1994.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in No. Little Rock, 
Arkansas (hereinafter RO).

The issue of entitlement to service connection for systemic 
lupus erythematosus was granted by a rating decision dated in 
October 1998 during the course of the appeal.  Accordingly, 
this issue is not before the Board.


FINDING OF FACT

There is no medical evidence of record that the veteran 
currently has bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its 

onset in service or is service-connected; it requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Franko v. Brown, 4 Vet. App. 
502, 505 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110. 1131 (West 
1991).  Service connection may also be granted on a 
presumptive basis in the case of an organic disease of the 
nervous system (sensorineural hearing loss), if the 
evidentiary record demonstrates that sensorineural hearing 
loss manifested itself to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  Notwithstanding the applicable 
presumptive period, direct service connection may be 
established by evidence demonstrating that a disease or 

injury was in fact incurred or aggravated during active 
service.  38 C.F.R. § 3.303.  Service connection for impaired 
hearing is subject to additional requirements:

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or 
greater; or when the auditory thresholds 
for at least 
three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are 94 percent or better.

38 C.F.R. § 3.385 (1999).  Application of this regulation 
shows that the veteran had normal hearing, bilaterally, for 
VA purposes as documented in service.  Her service medical 
records reveal that on entrance examination in 1984, pure 
tone thresholds in the right ear, for the frequencies 500 
hertz, 1,000 hertz, 2,000 hertz, 3,000 hertz, and 4,000 
hertz, were 5 decibels at 500 and 1,000 hertz and 0 decibels 
the remaining frequencies.  Pure tone thresholds in the left 
ear, for the above-noted frequencies, were 5 decibels at 500, 
1,000, and 2,000 hertz, and 0 decibels at 3,000 and 4,000 
hertz.  In 1993, a significant threshold shift, bilaterally, 
was reported.  On a follow-up examination dated in September 
1993, with a minimum of 40 hours noise free reported, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
0
LEFT
15
10
5
10
5

On the authorized audiological evaluation in April 1994, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
5
0
LEFT
5
0
-5
-5
0

The veteran's separation examination, conducted approximately 
3 weeks later, reported pure tone thresholds, in decibels as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-5
0
LEFT
25
10
5
5
5

A clinical evaluation dated in May 1994, reported complaints 
of subjective hearing loss to include difficulty with hearing 
with background noises.  Evidence of tinnitus, vertigo, ear 
pain, frequent ear infections, and neurological 
symptomatology were not found.  Weber's test was normal, with 
sound distributed equally, and the Rinne's test was positive, 
bilaterally, with air conduction better than bone conduction, 
but was reported as normal.  The findings included a 
significant threshold shift in the right ear of 15 decibels 
at 1,000 hertz.  The examiner concluded that the findings 
were suggestive of sensorineural loss, noted as noise induced 
hearing loss.  

Subsequent to service discharge, an examination for 
enlistment into the Reserves dated in July 1995, reported 
pure tone thresholds, in decibels as:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
30
20
20
20
20

A VA examination conducted in October 1996, reported pure 
tone thresholds, in decibels as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0
LEFT
5
5
0
5
0

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

Upon review of the evidence of record, the service medical 
records indicate that the veteran was diagnosed with 
bilateral sensorineural hearing loss while in service, which 
was indicated as noise induced.  Nevertheless, for VA 
purposes, the veteran's hearing was within normal limits on 
audiometry testing under the criteria of 38 C.F.R. § 3.385 
while in service and on her service separation examination.  

Most important, however, to the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is the existence of a current disability.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and Court's interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  
The veteran testified at a personal hearing before the RO in 
August 1998, that she has difficulty hearing when there is a 
lot of outside noise.  The Board has no reason to negate this 
testimony.  However, the audiometry examinations in July 1995 
and October 1996, fail to meet the criteria as required under 
38 C.F.R. 

§ 3.385.  In this case, no medical evidence has been 
presented or secured to render plausible a claim that the 
veteran has bilateral hearing loss for VA purposes.  
Accordingly, the claim of entitlement for service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

